BUFORD, Justice.
This case arises out of a dispute between two registered real estate brokers concerning división of commissions growing out the transaction. It is a common and ethical practice among real estate brokers to split commissions arising out of sales of real estate sales where both brokers contribute to the consummation of the transaction. Some brokers in settling with cooperating brokers base such settlement on the Golden Rule of “doing as you would be done by.” Others base such settlements on the strict legal rights of the parties.
Here the agreement between the brokers was that they would split commissions derived from the sale of two parcels of land. The two parcels of land were sold subsequent to an agreement of the buyer to buy if he could build and sell a building to be constructed on one of the parcels of land. A deal was consummated Iby one of the brokers for the sale of such building and that broker received a commission on the sale of the building. The other broker claimed 50 per cent of this commission. It is probable that the ethics of the brokerage business and a disposition toward fair dealing would suggest that such claim should be respected.
However, the learned Circuit Judge was required to determine this case on the evidence and the law under the pleadings and to reverse his judgment we would have to find that there was either a direct or implied agreement between the parties for a division of the commission resulting from a sale of the building. The record fails to disclose such agreement.
Decree affirmed.
So ordered.
ROBERTS, C. J., DREW, J., and SPO-TO, Associate Justice, concur.